DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Claim 8: positioning device, control device
Claim 15: optical locator
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Muncy on 5/9/2022.
The application has been amended as follows: 

1.	(Currently Amended) A registration method for a bone, comprising:
obtaining a mark point information through an operation performed by a distal end of a trackable element on a surface of the bone when a switch of the trackable element meets a setting condition corresponding to the operation;
performing a virtual reconstruction of the surface of the bone according to the obtained mark point information and an image data of the bone;
wherein a step of performing a virtual reconstruction of the surface of the bone comprises:
registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone;
wherein registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone comprises:
transferring the mark point set Pi to a coordinate system in which the surface point set Qi is located:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R and T are rotation and translation matrices, and i is a natural number;
wherein the rotation and translation matrices R and T are selected to obtain a minimum of an objective function E:

    PNG
    media_image2.png
    57
    265
    media_image2.png
    Greyscale
.

2.	(Original) The registration method according to claim 1, wherein 
the mark point information is obtained based on a surface profile data and a thickness data of a cartilage; or
the mark point information is obtained based on a surface profile data of the bone;
wherein the surface profile data of the cartilage is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the cartilage;
wherein the surface profile data of the bone is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the bone;
wherein the thickness data of the cartilage is obtained by:
obtaining an information of a first position of the distal end of the trackable element when the switch of the trackable element meets a first setting condition and the distal end of the trackable element is at a selected point on the surface of the cartilage;
obtaining an information of a second position of the distal end of the trackable element when the distal end of the trackable element performs a puncture operation at the selected point and when the switch meets a second setting condition;
obtaining the thickness data of the cartilage based on a position variation between the first position and the second position.

3.	(Original) The registration method according to claim 1, wherein the mark point information is obtained based on a surface profile data and a thickness data of a cartilage; 
wherein the surface profile data of the cartilage is obtained through an abutting operation performed by the distal end of the trackable element on a surface of the cartilage;
wherein the switch comprises a displacement contact switch with a damper, and the damper has a stiffness configured to allow a stroke of the damper to match a puncture resistance in a puncture operation performed by the distal end of the trackable element on the cartilage; 
wherein the thickness data of the cartilage is obtained by:
obtaining a position information of the distal end of the trackable element when the distal end of the trackable element performs the puncture operation at a selected point and reaches a preset stroke of the damper;
obtaining the thickness data of the cartilage based on the stiffness of the damper and the position information.

4.	(Original) The registration method according to claim 2, wherein the mark point information is obtained based on the surface profile data of the cartilage and the thickness data of the cartilage; 
wherein the thickness data of the cartilage comprises an average of a plurality of data obtained from puncture operations performed by the distal end of the trackable element on a plurality of selected points.

5.	(Original) The registration method according to claim 3, wherein the mark point information is obtained based on the surface profile data of the cartilage and the thickness data of the cartilage; 
wherein the thickness data of the cartilage comprises an average of a plurality of data obtained from puncture operations performed by the distal end of the trackable element on a plurality of selected points.

6.	(Canceled)

7.	(Canceled)

8.	(Currently Amended) A registration system for a bone, comprising: a trackable element, a positioning device and a control device;
wherein the trackable element is configured to perform an operation on a surface of the bone;
wherein the positioning device is communicatively connected to the trackable element and the control device, and the positioning device is configured to obtain a position information of the trackable element and send the position information to the control device;
wherein the trackable element comprises a switch communicatively connected to the control device, and the control device is triggered to obtain the position information of the trackable element when the switch meets a setting condition corresponding to the operation; and
wherein the control device is configured to obtain a mark point information based on the position information, and perform a virtual reconstruction of the surface of the bone according to the mark point information in combination with an image data of the bone;
wherein performing a virtual reconstruction of the surface of the bone comprises:
registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone;
wherein registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone comprises:
transferring the mark point set Pi to a coordinate system in which the surface point set Qi is located:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R and T are rotation and translation matrices, and i is a natural number;
wherein the rotation and translation matrices R and T are selected to obtain a minimum of an objective function E:

    PNG
    media_image2.png
    57
    265
    media_image2.png
    Greyscale
.

9.	(Original) The registration system according to claim 8, wherein:
a distal end of the trackable element is a pointed end; the distal end of the trackable element is configured to perform an abutting operation on a surface of a cartilage and to perform a puncture operation at a selected point on the surface of the cartilage; the control device is configured to:
obtain a surface profile data of the cartilage according to the abutting operation performed by the distal end of the trackable element against the surface of the cartilage, to obtain a thickness data of the cartilage according to the puncture operation performed by the distal end of the trackable element on the surface of the cartilage, and to obtain the mark point information based on the surface profile data and thickness data of the cartilage; or
a distal end of the trackable element is configured to perform an abutting operation on the surface of the bone; the control device is configured to obtain a surface profile data of the bone according to the abutting operation performed by the distal end of the trackable element against the surface of the bone, and to obtain the mark point information based on the surface profile data of the bone.

10.	(Original) The registration system according to claim 9, wherein the switch is configured to trigger the control device to record an information of first position of the trackable element when the trackable element performs the puncture operation at the selected point on the surface of the cartilage and when a first setting condition is met, and to trigger the control device to record an information of second position of the trackable element when a second setting condition is met during the puncture operation; and the control device is configured to obtain the thickness data of the cartilage according to a position variation between the first position and the second position.

11.	(Original) The registration system according to claim 10, wherein the switch comprises a manual switch or a force sensor configured to sense a force received by the distal end of the trackable element;
the first setting condition comprises: 
the manual switch is pressed; or 
the force sensed by the force sensor is greater than a first preset value;
the second setting condition comprises: 
the manual switch is pressed again; 
the force sensed by the force sensor is greater than a second preset value, wherein the second preset value is greater than the first preset value; or
the position information of the distal end of the trackable element remains unchanged during an increase of the force sensed by the force sensor.

12.	(Original) The registration system according to claim 9, wherein the distal end of the trackable element is a pointed end, and the distal end of the trackable element is configured to perform a puncture operation at the selected point on the surface of the cartilage;
wherein the switch comprises a displacement contact switch comprising a damper, and the damper has a stiffness configured to allow a stroke of the damper to match a puncture resistance in a puncture operation performed by the distal end of the trackable element through the cartilage; the displacement contact switch is configured to trigger the control device to record the position information of the trackable element when a preset stroke of the damper is reached; the control device is configured to obtain the thickness data of the cartilage based on the position information and the stiffness of the damper.

13.	(Original) The registration system according to claim 9, wherein the switch is configured to trigger the control device to record the position information of the distal end of the trackable element when a third setting condition is met; the control device is configured to obtain the surface profile data of the cartilage or the surface profile data of the bone according to the position information.

14.	(Original) The registration system according to claim 8, further comprising a display device communicatively connected to the control device, wherein the display device is configured to display the position information of the trackable element, selected points on the surface of the bone, results of the virtual reconstruction, or a moving trajectory of the trackable element.

15.	(Original) The registration system according to claim 8, wherein the positioning device comprises an optical locator, and the trackable element comprises a plurality of optical targets;
wherein the optical locator is configured to position the optical targets with infrared rays.

16.	(Currently Amended) A trackable element, comprising: a switch and a plurality of targets, wherein the targets are tracked by a positioning device; and the switch is configured to trigger a control device to obtain a position information of a distal end of the trackable element when a setting condition is met;
	wherein the control device is configured to obtain a mark point information based on the position information, and perform a virtual reconstruction of the surface of the bone according to the mark point information in combination with an image data of the bone;
wherein performing a virtual reconstruction of the surface of the bone comprises:
registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone;
wherein registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone comprises:
transferring the mark point set Pi to a coordinate system in which the surface point set Qi is located:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R and T are rotation and translation matrices, and i is a natural number;
wherein the rotation and translation matrices R and T are selected to obtain a minimum of an objective function E:

    PNG
    media_image2.png
    57
    265
    media_image2.png
    Greyscale
..

17.	(Original) The trackable element according to claim 16, wherein the distal end of the trackable element is a pointed end, and the distal end of the trackable element is configured to perform a puncture operation at a selected point on a surface of a cartilage;
wherein the switch is configured to trigger the control device to obtain an information of first position of the trackable element when a first setting condition is met, and to trigger the control device to obtain an information of second position of the trackable element when a second setting condition is met during the puncture operation.

18.	(Original) The trackable element according to claim 17, wherein the switch comprises a manual switch or a force sensor configured to sense a force received by the distal end of the trackable element;
the first setting condition comprises: 
the manual switch is pressed; or 
the reactive force sensed by the force sensor is greater than a first preset value;
the second setting condition comprises: 
the manual switch is pressed again; 
the force sensed by the force sensor is greater than a second preset value, wherein the second preset value is greater than the first preset value; or
the position information of the distal end of the trackable element remains unchanged during an increase of the reactive force sensed by the force sensor.

19.	(Original) The trackable element according to claim 16, wherein the distal end of the trackable element is a pointed end, and the distal end of the trackable element is configured to perform a puncture operation at a selected point on a surface of a cartilage; 
wherein the switch comprises a displacement contact switch comprising a damper, and the damper has a stiffness configured to allow a stroke of the damper to match a puncture resistance in a puncture operation performed by the distal end of the trackable element through the cartilage; the displacement contact switch is configured to trigger the control device to obtain the position information of the trackable element when a preset stroke of the damper is reached.

20.	(Original) The trackable element according to claim 16, wherein the distal end of the trackable element is configured to perform an abutting operation on a surface of a cartilage or a surface of a bone, and the switch is configured to trigger the control device to record the position information of the distal end of the trackable element when a third setting condition is met.








Allowable Subject Matter
Claims 1-5 and 8- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” wherein registering a mark point set of the distal end of the trackable element with a positioning device and a surface point set resulting from segmenting the image data of the bone comprises:
transferring the mark point set Pi to a coordinate system in which the surface point set Qi is located:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R and T are rotation and translation matrices, and i is a natural number;
wherein the rotation and translation matrices R and T are selected to obtain a minimum of an objective function E:

    PNG
    media_image2.png
    57
    265
    media_image2.png
    Greyscale
.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2015/ 0328004 discloses a method of constructing a patient-specific orthopedic implant comprising: (a) comparing a patient-specific abnormal bone model, derived from an actual anatomy of a patient's abnormal bone, with a reconstructed patient-specific bone model, also derived from the anatomy of the patient's bone, where the reconstructed patient-specific bone model reflects a normalized anatomy of the patient's bone, and where the patient-specific abnormal bone model reflects an actual anatomy of the patient's bone including at least one of a partial bone, a deformed bone, and a shattered bone, wherein the patient-specific abnormal bone model comprises at least one of a patient-specific abnormal point cloud and a patient-specific abnormal bone surface model, and wherein the reconstructed patient-specific bone model comprises at least one of a reconstructed patient-specific point cloud and a reconstructed patient-specific bone surface model; (b) optimizing one or more parameters for a patient-specific orthopedic implant to be mounted to the patient's abnormal bone using data output from comparing the patient-specific abnormal bone model to the reconstructed patient-specific bone model; and, (c) generating an electronic design file for the patient-specific orthopedic implant taking into account the one or more parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov